UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1203


DANIELLE STANLEY, MSW,

                Plaintiff - Appellant,

          v.

THE CHILDREN’S GUILD INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02280-JFM)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danielle Stanley, Appellant Pro Se. James Sunderland Aist, Ryan
Keith Bautz, ANDERSON, COE & KING, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Danielle   Stanley   appeals       the   district       court’s   order

granting     The   Children’s    Guild       Inc.’s   motion    to    dismiss    her

employment discrimination action.               We have reviewed the record

and   find   no    error.   Accordingly,        we    affirm    for    the   reasons

stated by the district court.            Stanley v. The Children’s Guild

Inc., No. 1:10-cv-02280-JFM (D. Md. Feb. 10, 2011).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials       before    the    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2